DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The claims filed on 09/04/2019 are acknowledged and have been fully considered. Claims 1-17 are pending. Claims 1-17 are now under consideration and the subject of this office action.
Priority
The instant application is a continuation of US App. No. 14/841,242 (now US Patent 10,435,726) filed on 08/31/2015, which is a continuation-in-part of US App. No. 14/578,075 filed on 12/19/2014.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. US 14/578,075, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘075 application does not provide adequate support for “introducing into the feedstock .
The ‘075 application only discloses providing a feedstock comprising wax esters and an alcohol, contacting the feedstock with a lipase and catalytically transesterifying the wax esters in the feedstock with the lipase to form a transesterified product (see [0005],[0057], Example 3).  The ‘075 application discloses including the transesterified 
The earliest effective U.S. filing date afforded the instantly claimed invention in claims 1-17 has been determined to be 08/31/2015, the filing date of US App. No. 14/841,242 (now US Patent 10,435,726).

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Specification - Objection
The instant application uses multiple tradenames/trademarks (LIPOZYME, LIPEX, NOVOZYM, NOVOCOR, LIPOLASE, CALB, AMANO, VERSENE, FLORAMAC, etc.). See paragraph [0045] on page 11, see Table 4, paragraph [0059] on pages 18 and 19, see paragraph [0062] on page 20 of the instant specification for the different tradenames/marks used in the application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Objections
Claims 2, 3, 7, 13, 14 and 17 are objected to because of the following informalities:  
Claim 2 recites the phrase “the alcohol is also selected from the group consisting of” in line 1 and the word “also” is extraneous.  It is suggested to delete “also” to obviate the objection.
Claim 3 recites “further comprises catalytically transesterifying without one of removing or degrading the antioxidant in the feedstock”.  The phrase “one of” is extraneous and can be deleted.
In claims 7, 13 and 17, the limitation “wherein the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock” is convoluted.  It is suggested to amend to “wherein the introduced alcohol is 0.01% to 2.5% by weight of the feedstock” to obviate the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claims 1, 8 and 14 recite in the last 5 lines of the claims a wherein clause, which renders the claims indefinite.  It is not clear if the process of claims 1, 8 and 14 requires an additional active method step of including the enzymatically transesterified product in a first finished product having a certain formula or not in order to configure the enzymatically transesterified product to cause the first finished product to have a viscosity.  Dependent claims 2-7, 9-13 and 15-17 are also rejected for the same reasons.  
Claim 14 is further indefinite because it recites “wherein the enzymatically transesterified product is configured to,” but the claim does not recite any configuration steps. It is not clear which steps are performed to configure the transesterified product. Dependent claims 15-17 are also rejected for the same reasons. It is suggested to delete “is configured to” or to amend the claim to recite the configuration steps to obviate the rejection.
 Claims 7, 13 and 17 are further indefinite because the claims recite “wherein the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock”. The instant specification discloses jojoba oil as an example of the feedstock (Example 2, 3) and teaches alcohol is added to the feedstock in a range of 0.01% to 2.5% by weight of the feedstock (see [0084]).  However, jojoba oil comprises wax esters and fatty alcohols including oleyl alcohol (see Table 3 of Busson-Breysse et al., Jojoba Wax: Its Esters 
It is suggested to amend claims 7, 13 and 17 to recite “wherein the introduced alcohol is 0.01% to 2.5% by weight of the feedstock” to obviate the rejection. 
Appropriate clarification is needed.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS) in view of Steinke (Lipase-Catalyzed Alcoholysis of Crambe Oil and Camelina Oil for the preparation of Long-Chain Esters; JAOCS, Vol. 77, no. 4, 2000; Applicant IDS) as evidenced by Schuchardt (Transesterification of Vegetable Oils: a Review, J. Braz. Chem. Soc. Vol. 9, No. 1, 199-210, 1998; Applicant IDS), Busson-Breysse (Jojoba Wax: Its Esters and Some of Its Minor Components, JAOCS, Vol. 71, no. 9, Sept. 1994; Applicant IDS), Fucosterol (CAS Entry, Cayman Chemical, 2019; Applicant IDS) and Oleyl-Alcohol (Oleyl Alcohol, CAS Number: 143-28-2, Cayman Chemical Data Sheet, 2021; Applicant IDS).
Regarding claims 1, 8 and 14, Arquette teaches a process to produce an emollient comprising the steps of providing a composition comprising refined jojoba oil, adding an alcohol having 1 to 12 carbon atoms to said composition, effecting alcoholysis on said jojoba oil mixed with said alcohol to produce an emollient (see col. 8 lines 49-56).  Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3).  Arquette teaches a base catalyzed alcoholysis (see col. 2 lines 35-39, Example 1 in col. 8-9).  as recited in claims 1,8 and transesterification reaction of a feedstock comprising hydrogenated jojoba wax esters to produce a transesterified product as recited in claim 14.  
Arquette does not teach contacting the feedstock with a lipase (the alcoholysis catalyst) to catalytically transesterify the wax esters in the feedstock to produce an enzymatically transesterified product.
Steinke teaches lipase-catalyzed alcoholysis of oils (feedstocks) for the preparation of esters (see Title).  Steinke teaches that lipase-catalyzed alcoholysis led to higher conversions as compared to a base catalyzed alcoholysis.  Steinke teaches treatment of the reaction products was simpler in the lipase-catalyzed alcoholysis because no potassium soaps were formed (see pg. 365 col. 2).  Steinke teaches the ester composition in the lipase catalyzed product is similar to the base catalyzed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the transesterification method of Arquette by catalyzing the alcoholysis (transesterification) with a lipase instead of base catalysis.  One of ordinary skill in the art would be motivated to do so because Steinke teaches lipase-catalyzed alcoholysis (transesterification) led to higher conversions as compared to a base-catalyzed alcoholysis.  It would be obvious to introduce the lipase catalyst into the reaction mixture after the alcohol introduction in the methods of Arquette in view of Steinke because Arquette teaches introducing the catalyst for the transesterification reaction (the base) after introducing the alcohol into the jojoba feedstock and one would add the reactants prior to adding the catalyst.
Regarding the limitations in the wherein clause in claims 1, 8 and 14, the claims are interpreted that the wherein clauses are not an active method step but intended use of the enzymatically transesterified product and the outcome of the use, because the claims recite “when included in a first finished product”.  The limitations in the wherein clause recite that the viscosity of a first finished product having a certain formula and contains the enzymatically transesterified product is substantially matches the viscosity of a second finished product with the same certain formula but comprises a chemically catalyzed transesterified wax esters.  These limitations pertain to the 
Further, Arquette teaches adding its jojoba emollient preparation to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).  Arquette teaches the viscosity of the emollient is a function of the ester content (see col. 7 lines 6-25, Table).  Steinke teaches the ester composition in the lipase catalyzed product is similar to the base catalyzed product (see pg. 365, col.1 last para, last sentence).  As discussed above, Arquette in view of Steinke teaches a transesterification reaction of refined jojoba oil with a lipase catalyst (Lipozyme IM) to produce an enzymatically transesterified product which is the same process taught in the instant specification (par. [0055]).  Therefore, it is expected that the enzymatically transesterified product of Arquette in view of Steinke would also display the same properties and the same intended outcome would occur if the enzymatically transesterified product is included in a product, as recited in the wherein clause of claims 1, 8 and 14. 
Regarding claim 2, Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3).  Steinke teaches oleyl alcohol which is a straight chain monounsaturated fatty alcohol (for evidence - see page 2, Product Description of Oleyl-Alcohol).
Regarding claims 3, 9, 15, Arquette does not teach the feedstock in its process (refined jojoba oil) to further comprise an antioxidant.  However, jojoba oil comprises various sterols such as fucosterol (for evidence see Busson-Breysse Table 4), which is an antioxidant (for evidence see Fucosterol pg. 1 Description).  As discussed above, 
Regarding claims 4-5, 10-11, and 14, Arquette teaches the feedstock to comprise refined jojoba oil or hydrogenated jojoba oil or a mixture of oil and hydrogenated oil (col. 8 lines 4-10, lines 57-60).  Arquette teaches jojoba oil comprises wax esters (see col. 5 lines 1-20, Table – Wax Esters). 
Regarding claims 6, 12, 16, Arquette does not teach oleyl alcohol.
Steinke teaches performing the lipase catalysis by using different alcohols including oleyl alcohol (Fig. 1), n-octanol (Fig. 7) and isopropanol (Fig. 8).  Steinke teaches biocatalysis is dependent on the chain length of the alcohol and the conversion is highest for long chain alcohols (oleyl alcohol) as compared to medium chain (n-octanol) and short chain alcohols (isopropanol) (pg. 365 col. 1 last para).  
It would be obvious to one of ordinary skill in the art to further modify the method of Arquette and use oleyl alcohol instead of isopropyl alcohol in the lipase catalyzed alcoholysis reaction.  One of ordinary skill in the art would be motivated to do so because Steinke teaches that yields are highest when using oleyl alcohol.
The combined teachings of Arquette and Steinke renders claims 1-6, 8-12 and 14-16 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,435,726 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 are rendered obvious over reference claims 1-6.
Regarding instant claims 1, 8, 14, reference claim 1 recites a process for transesterifying wax esters comprising;
providing a feedstock comprising wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, 
contacting the feedstock with a lipase; and
catalytically transesterifying the wax esters in the feedstock with the lipase to form an enzymatically transesterified product.
Regarding instant claims 1, 8, reference claim 1 recites the is alcohol selected from the group consisting of a straight chain alcohol, a branched chain alcohol, any combination of straight chain alcohols, any combination of branched chain alcohols, and any combination thereof.
Regarding instant claim 14, reference claim 5 recites the feedstock comprises hydrogenated jojoba wax esters.
Regarding the limitations in the wherein clause in instant claims 1, 8 and 14, the claims are interpreted that the limitations are not an active method step but instead pertain to the intended use of the enzymatically transesterified product, because the claims recite “when included in a first finished product”.  The limitations in the wherein clause recite that the viscosity of a first finished product having a certain formula and 
Regarding instant claim 2, reference claim 2 recites the alcohol is selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 3, 9, 15, reference claim 3 recites wherein the feedstock further comprises an antioxidant and catalytically transesterifying the wax esters in the feedstock with the lipase further comprises catalytically transesterifying without one of removing or degrading the antioxidant in the feedstock.
Regarding instant claims 4-5, 10-11, reference claims 4-5 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claims 6, 12, 16, reference claim 6 recites the alcohol is oleyl alcohol.
Regarding instant claims 7, 13, 17, reference claim 1 recites the alcohol is introduced at a total concentration of 0.01% to 2.5% of the feedstock by weight of the feedstock.
Instant claims 1-17 are rendered obvious over reference claims 1-6 of US Patent 10,435,726. 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/560,175 (reference application).  This is a provisional nonstatutory double patenting rejection.  
Regarding instant claims 1, 8, 14, reference claims 1, 8, 14 recite a process comprising;
providing a feedstock comprising wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, 
contacting the feedstock with a lipase; and
catalytically transesterifying the wax esters in the feedstock with the lipase to form a transesterified product.
Since, the reference claims recite a lipase catalyst in the transesterification process, the reference claims are reciting a transesterification process to form an enzymatically transesterified product.
Regarding instant claims 1, 8, reference claims 1,8 recite the is alcohol selected from the group consisting of a straight chain alcohol, a branched chain alcohol, 
Regarding instant claim 14, reference claims 5, 11, 17 recite the feedstock comprises hydrogenated jojoba wax esters.
Regarding the limitations in the wherein clause in instant claims 1, 8 and 14, the claims are interpreted that the limitations are not an active method step but instead pertain to the intended use of the enzymatically transesterified product, because the claims recite “when included in a first finished product”. The limitations in the wherein clause recite that the viscosity of a first finished product having a certain formula and contains the enzymatically transesterified product is substantially matches the viscosity of a second finished product with the same certain formula but comprises a chemically catalyzed transesterified wax esters. These limitations pertain to the inherent property of the enzymatically transesterified product formed by the claimed process and the outcome of an intended use of the product (including it in a product). 
Further, reference claims 1, 8, 14 recite the transesterified product is included in a finished product to increase the viscosity. Since the reference claims recite the same transesterification process with a lipase, it is expected that the enzymatically transesterified product of the reference claims would also display the same properties and the same intended outcome would occur if the enzymatically transesterified product is included in a product, as recited in the wherein clause of instant claims 1, 8 and 14. 
Regarding instant claim 2, reference claims 3, 15 recite the alcohol is selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 3, 9, 15, reference claims 2 and 9 recite wherein the feedstock further comprises an antioxidant and catalytically transesterifying the wax esters in the feedstock with the lipase further comprises catalytically transesterifying without one of removing or degrading the antioxidant in the feedstock.
Regarding instant claims 4-5, 10-11, reference claims 4-5, 10-11, 16-17 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claims 6, 12, 16, reference claims 6, 12, 14 recites the alcohol is oleyl alcohol.
Regarding instant claims 7, 13, 17, reference claims 7, 13, 18 recite wherein the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.
Instant claims 1-17 are rendered obvious over reference claims 1-18 of copending Application No. 16/560,175. This is a provisional nonstatutory double patenting rejection.  
Claims 1-2, 4-8, 10-14, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/560,216 (reference application).  This is a provisional nonstatutory double patenting rejection.  
Regarding instant claims 1, 8, 14, reference claims 1, 7 recite a process comprising;
providing a feedstock comprising wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, 

catalytically transesterifying the wax esters in the feedstock with the lipase to form a transesterified product.
Since the reference claims recite a lipase catalyst in the transesterification process, the reference claims are reciting a transesterification process to form an enzymatically transesterified product.
Regarding instant claims 1 and 8, reference claim 1 recites the is alcohol selected from the group consisting of a straight chain alcohol, a branched chain alcohol, any combination of straight chain alcohols, any combination of branched chain alcohols, and any combination thereof.
Regarding instant claim 14, reference claims 4, 10, 15 recite the feedstock comprises hydrogenated jojoba wax esters.
Regarding the limitations in the wherein clause in instant claims 1, 8 and 14, the claims are interpreted that the limitations are not an active method step but instead pertain to the intended use of the enzymatically transesterified product, because the claims recite “when included in a first finished product”. The limitations in the wherein clause recite that the viscosity of a first finished product having a certain formula and contains the enzymatically transesterified product is substantially matches the viscosity of a second finished product with the same certain formula but comprises a chemically catalyzed transesterified wax esters. These limitations pertain to the inherent property of the enzymatically transesterified product formed by the claimed process and the outcome of an intended use of the product (including it in a product). 

Regarding instant claim 2, reference claims 2, 8, 13 recite the alcohol is selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 4-5, 10-11, reference claims 3-4, 9-10, 14-15 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claims 6, 12, 16, reference claims 5, 11, 12 recites the alcohol is oleyl alcohol.
Regarding instant claims 7, 13, 17, reference claims 6, 7, 16 recite wherein the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.
Instant claims 1-2, 4-8, 10-14, 16-17 are rendered obvious over reference claims 1-16 of copending Application No. 16/560,216. This is a provisional nonstatutory double patenting rejection.  

Claims 3, 9, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/560,216 (reference application) as applied to claims 1, 8 and 15 above and further in Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS) as evidenced by Busson-Breysse (Jojoba Wax: Its Esters and Some of Its Minor Components, JAOCS, Vol. 71, no. 9, Sept. 1994; Applicant IDS), Fucosterol (CAS Entry, Cayman Chemical, 2019; Applicant IDS). This is a provisional nonstatutory double patenting rejection.  
Regarding instant claims 3, 9, 15, the reference claims 3, 9, 14 recite the feedstock comprise jojoba wax esters but do not recite the feedstock to further comprise an antioxidant and catalytically transesterifying the wax esters in the feedstock with the lipase without removing or degrading the antioxidant in the feedstock.
Arquette teaches a transesterification process comprising providing a composition comprising refined jojoba oil, adding an alcohol having 1 to 12 carbon atoms to said composition, effecting alcoholysis on said jojoba oil mixed with said alcohol to produce an emollient (see col. 8 lines 49-56). Arquette teaches jojoba oil comprises wax esters (see col. 5 lines 1-20, Table – Wax Esters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of the reference claims and substitute the feedstock comprising jojoba wax esters with the refined jojoba oil as taught by Arquette. One of ordinary skill in the art would be motivated to do so because the artisan is using an alternative feedstock as a source of jojoba wax esters. Jojoba oil comprises various sterols such as fucosterol (for evidence see Busson-Breysse Table 4), which is an antioxidant (for evidence see Fucosterol pg. 1 Description). The reference claims in view of Arquette recites a transesterification reaction of refined jojoba oil with a lipase catalyst (Lipozyme IM) to produce an enzymatically transesterified product which is the same process recited in instant claims 3, 9, 15. It is 
Instant claims 3, 9, 15 are rendered obvious over reference claims 1-16 of copending Application No. 16/560,216 in view of Arquette. This is a provisional nonstatutory double patenting rejection.  

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunawan (Journal of Oleo Science, 2004; Applicant IDS) teaches transesterifying palm oil using oleyl alcohol and lipase (abstract, pg. 472 col. 1, Exp. Procedures). Gunawan teaches the palm oil comprises wax esters (pg. 472 col. 1 para. 2 Exp. Procedures). Gunawan teaches adding a lipase (Lipozyme) to catalytically transesterify the oils to produce transesterified wax esters (Fig.1, Table 1).
Basheer (US 2013/0052701; Applicant IDS) teaches an enzymatic batchwise or continuous process for transesterification of fatty acid alkyl esters (abstract). Basheer teaches the fatty acid source to be oils derived from plant sources ([0083]), contacting the oil with a lipase ([0086]) in the presence of an alcohol with 1-6 carbons ([0100]) (see Example 1).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657